Title: The American Peace Commissioners to Richard Oswald, 7 November 1782
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Oswald, Richard


Sir.
Paris 7th. November 1782.
In answer to the letter you did us the honor to write on the 4th. inst. we beg leave to repeat what we often said in conversation, viz. that the Restoration of such of the Estates of Refugees, as have been confiscated, is impracticable; because they were confiscated by Laws of particular States, &, in many instances, have passed by legal titles, through several hands. Besides, Sir, as this is a matter evidently appertaining to the internal Polity of the separate States, the Congress, by the nature of our Constitution, have no authority to interfere with it—
As to your demand of Compensation to these Persons, we forbear enumerating our Reasons for thinking it ill founded. In the moment of conciliatory Overtures, it would not be proper to call certain Scenes into view, over which, a variety of Considerations should induce both Parties, at present to draw a veil. Permit us therefore only to repeat, that we cannot stipulate for such Compensation, unless, on your part, it be agreed to make retribution to our Citizens for the heavy Losses they have sustained by the unnecessary Destruction of their private Property—
We have already agreed to an amnesty more extensive than Justice required, and full as extensive as Humanity could demand. We can therefore only repeat, that it cannot be extended further—
We should be sorry if the absolute Impossibility of our complying further with your Propositions on this head, should induce Great-Britain to continue the War for the sake of those, who caused & prolonged it; but, if that should be the Case, we hope that the utmost Latitude will not be again given to its rigours—
Whatever may be the Issue of this Negotiation, be assured Sir, that we shall always acknowledge the liberal, manly, and candid manner, in which you have conducted it; and that We shall remain, with the warmest Sentiments of Esteem and Regard, Your Most Obedt: humble: Servants.
John Adams.B FranklinJohn Jay
To Richard Oswald Esqr. his Britannic Majesty’s Commissioner for treating of Peace with the Commissioners of the United States of America
 
Notation: Letter from the Commissioners To Mr Oswald in Mr. Oswald’s 6 & 7 Novemr. 1782 7 Novr 1782
